Exhibit 10.2(c)

PERFORMANCE CASH AWARD UNDER

THE CYTEC INDUSTRIES INC.

1993 STOCK AWARD AND INCENTIVE PLAN

January 26, 2011

Mr(s). ***********

Address ***********

****************

********** *******

Performance Cash Award:    $***,*** at target

Performance Period: January 1, 2013 to December 31, 2013

Dear Employee:

As a key employee of Cytec Industries Inc. (the “Company”), or of a subsidiary
or affiliate of the Company, you have been granted by the Compensation and
Management Development Committee (the “Committee”) of the Board of Directors for
the one-year performance period indicated above a performance cash award, the
base amount of which is equal to the amount set forth above (“Performance
Cash”). This award is subject to the terms and conditions hereof and of the
Company’s 1993 Stock Award and Incentive Plan (the “Plan”). Performance Cash is
awarded pursuant to Section 6(j) of the Plan. Performance Cash, to the extent it
becomes payable, will be paid as soon as practicable after determination that
the award is payable. This award is subject to Section 6A of the Plan.

Certain restrictions with respect to this award include, but are not limited to,
the following:

(1) Subject to the terms of this Award and subject to the attainment of
performance goals as hereinafter provided, this award of Performance Cash shall
vest effective as of January 1, 2014; provided that such vesting shall be
subject to the further requirement that the Committee certify that the
performance goals have been met.

(2) Performance goals, and the related payout matrix, for this award have been
set by the Committee and will be advised to you in writing. The performance
goals are based on 2013 adjusted Earnings Per Share (EPS), 2013 Return on
Invested Capital (ROIC), and average 2011, 2012 and 2013 Total Shareholder
Return (TSR) as compared to Cytec’s stated Peer Group. 30% of this Performance
Cash award will vest in part, in full or in greater than the full amount based
on EPS performance, 40% will vest in part, in full or in greater than the full
amount based on ROIC performance and 30% will vest in part, in full or in
greater than the full amount based on relative TSR performance. The maximum
amount payable under this award is twice the base amount specified at the head
of this Agreement. The threshold amount payable if the minimum performance goal
is met is 15% for adjusted EPS, 20% for ROIC and 9% for relative TSR. There is
no minimum amount payable.

(3) This Award is not transferable otherwise than by will or by the laws of
descent and distribution. Except as set forth in the preceding sentence,
Performance Cash may not be sold,



--------------------------------------------------------------------------------

Performance Cash Award

January 26, 2011

 

assigned, transferred, pledged, hypothecated or otherwise disposed of and any
attempt to do so shall be void.

(4) Performance Cash shall not bear any interest.

(5) If your employment with the Company or a subsidiary or affiliate terminates
on or prior to the end of the performance period, all unvested Performance Cash
shall be forfeited, except as provided in paragraph (6) below.

(6) If your employment with the Company or a subsidiary or affiliate terminates
by reason of your (i) death, (ii) disability as defined in the Company’s
Long-Term Disability Plan, (iii) retirement on or after your 60th birthday, or
(iv) under other circumstances determined by the Committee to be not contrary to
the best interest of the Company, then, subject to paragraph (7), if such
termination occurs in 2013, your Performance Cash award shall not be forfeited
by reason of such termination of employment; and if your employment so
terminates in 2012, two-thirds of said award shall not be so forfeited; and if
your employment so terminates in 2011, one-third of said award shall not be so
forfeited.

(7) In the event that you compete, or you commence employment with or otherwise
provide service to any person or entity which competes, with the Company or any
of its subsidiaries or affiliates anywhere in the world in the research and
development, manufacture, distribution or sale of any specialty chemicals or
materials as determined by the Board of Directors in its sole discretion, unless
approved in writing by the then Chief Executive Officer of the Company, this
award shall forthwith terminate.

(8) As provided in the Plan, upon the occurrence of a “change in control,” the
maximum amount of all unvested (and not previously forfeited) Performance Cash
payable hereunder (i.e., 200% of the base amount specified at the head of this
Agreement to the extent not previously forfeited) shall immediately vest. Upon
such occurrence, the vested Performance Cash shall be paid to you as soon as
administratively possible.

(9) Nothing in this award shall confer on you any right to continue in the
employ of the Company or any of its subsidiaries or affiliates or interfere in
any way with the right of the Company or any subsidiary or affiliate to
terminate your employment at any time. The Plan is discretionary in nature and
any Awards made under the Plan are voluntary and occasional. No participant has
any claim to be granted any Award or other benefits in lieu of any Award.
Subject to applicable law, this Award and any payments in respect of this Award
shall not be taken into account for purposes of determining any benefits under
any benefit plan of the Company or any of its subsidiaries, or for any notice
payment or payment in lieu of notice. The Company shall have no obligation to
make any future grants of Awards under the Plan or otherwise to make any future
Awards under the Plan as part of any participant’s annual compensation.

(10) You agree to pay the Company promptly, on demand, any withholding taxes due
in respect of the Awards made hereunder. The Company may deduct such withholding
taxes from any amounts owed to you by the Company or by any of its subsidiaries
or affiliates.

(11) Your acceptance of this Award constitutes your agreement (i) to return
immediately to the Company at its request any amounts which the Board of
Directors has directed the Company to recover

 

2



--------------------------------------------------------------------------------

Performance Cash Award

January 26, 2011

 

from you in accordance with the terms of the Executive Claw Back Policy as in
effect on the date of this Award and (ii) to return immediately to the Company
at its request an amount equal to the gross amount before any withholding or
other deductions, and to cancel any Deferred Stock Awards, you received to
settle this Award during the period commencing six months prior to termination
of your employment and ending two years after your termination of employment if
during such time period: (x) you disclose any Confidential Information to a
third party outside the scope of your employment or (y) you compete, or you
commence employment with or otherwise provide service to any person or entity
which competes, with the Company or any of its subsidiaries or affiliates
anywhere in the world in the research and development, manufacture, distribution
or sale of any specialty chemicals or materials as determined by the Committee
in its sole discretion, unless approved in writing by the then Chief Executive
Officer of the Company. For purposes of this paragraph: “Confidential
Information” means any information which is, or is designed to be, used in the
business of the Company or any of its subsidiaries or affiliates or results from
its or their research and/or development activities, (ii) is private or
confidential in that it is not generally known or available to the public and
(iii) gives the Company or any of its subsidiaries or affiliates an opportunity
to obtain an advantage over competitors who do not know or use it.

(12) In accordance with the terms of the Plan the Committee reserves the right
to adjust, modify or amend any performance measure to the extent such change is
permitted by 162(m) of the Code. Such changes include, but are not limited to,
equitable adjustments for corporate transactions and changes to reduce the
payout if a target is achieved or to increase the target necessary to earn a
payout.

Once Performance Cash vests as herein provided, it shall no longer be deemed to
be Performance Cash, and your rights thereto shall not be subject to any
restrictions under this Agreement or the Plan except as otherwise specifically
set forth herein.

This grant and all determinations made and actions taken pursuant hereto shall
be governed by the laws of the State of Delaware without giving effect to the
conflict of laws principles thereof. You and the Company agree that any and all
disputes arising under this grant are to be resolved exclusively by courts
sitting in Delaware. You and the Company irrevocably consent to the jurisdiction
of such courts and agree not to assert by way of motion, as a defense, or
otherwise, any claim that either you or the Company is not subject personally to
the jurisdiction of such court, that the action, suit or proceeding is brought
in an inconvenient forum, that the venue of the action, suit or proceeding is
improper, or that this grant and its terms may not be enforced in or by such
court.

In the event of any conflict between the terms of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.

If you accept the terms and conditions set forth in this Agreement, please
execute the enclosed copy of this letter where indicated and return it as soon
as possible.

 

Very truly yours, CYTEC INDUSTRIES INC. BY:  

 

 

3



--------------------------------------------------------------------------------

Performance Cash Award

January 26, 2011

 

Secretary, Compensation and Management     Development Committee

Enc.

ACCEPTED:

 

 

Employee Name: Date:

 

4